      Dated: 10/3/2018




                          UNITED STATES BANKRUPTCY COURT
                            MIDDLE DISTRICT OF TENNESSEE


    In Re: David D Keesee,                                   Case No. 18-03800
                                                             Adversary No. 3:18-ap-90140
             Debtor.

    David D Keesee,                                          Chapter 13

             Plaintiff,
                                                             Judge Marian F. Harrison
    V.
                                                             Contested Matter

             Defendant

    Specialized Loan Servicing
    8742 Lucent Blvd. Suite 300
    Highlands Ranch, CO 80129

             Defendant

    Shapiro & Ingle LLP
    Attorney For
    10130 Perimeter Pkwy
    Suite 400
    Charlotte, Nc 28216


                ORDER CONTINUING PRETRIAL CONFERENCE AND
             EXTENDING DEADLINE FOR RESPONDING TO COMPLAINT

         This matter is presently before the Court on Defendant’s, Shapiro & Ingle LLP’s motion

to continue the pretrial conference and to extend the time for the Defendant to respond to the




Case 3:18-ap-90140        Doc 7    Filed 10/03/18 Entered 10/03/18 08:59:32           Desc Main
                                   Document      Page 1 of 3
Complaint filed herein. It appears that good cause has been shown and the motion should be

granted.

       It is, therefore, ORDERED as follows:



   1. The Defendant shall have up to and including December 31, 2018, within which to file an

       answer or otherwise respond to the Complaint herein.

                                                                    January 4, 2019
   2. The Parties shall file their pretrial statement no later than _____________________.

   3. The pretrial conference in the adversary proceeding is hereby scheduled for

       ______________________________at
        January 9, 2019                 _____
                                        1:15 PM, in Courtroom 3, 2nd Floor Customs
       House, 701 Broadway, Nashville, TN 37203.



THIS ORDER WAS SIGNED AND ENTERED ELECTRONICALLY AS INDICATED
AT THE TOP OF THE FIRST PAGE.



PREPARED FOR ENTRY:

/s/ Bonnie Culp
Bonnie Culp, Attorney for Creditor, Bar # 14741
bculp@logs.com |704-249-0065
Shapiro & Ingle, LLP
10130 Perimeter Pkwy, Suite 400
Charlotte, NC 28216
Phone: 704-333-8107 | Fax: 704-333-8156
Supervisory Attorney Contact: Grady Ingle
gingle@logs.com | 704-831-2217
Electronic Service Notifications: tnecf@logs.com




Case 3:18-ap-90140      Doc 7    Filed 10/03/18 Entered 10/03/18 08:59:32           Desc Main
                                 Document      Page 2 of 3
                                  CERTIFICATE OF SERVICE

        I hereby certify that on October 1, 2018, the foregoing document was filed electronically.
Notice of this filing will be sent by operation of the Court’s electronic filing system to all parties
indicated on the electronic filing receipt. Parties may access this filing through the Court’s
electronic filing system.



                                                  /s/ Bonnie Culp
                                                  Bonnie Culp, Attorney for Creditor, Bar # 14741




                                                                        This Order has been electronically
                                                                        signed. The Judge's signature and
                                                                        Court's seal appear at the top of the
                                                                        first page.
                                                                        United States Bankruptcy Court.

Case 3:18-ap-90140        Doc 7     Filed 10/03/18 Entered 10/03/18 08:59:32                  Desc Main
                                    Document      Page 3 of 3
